Exhibit 10.1

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (“Agreement”) is made and entered into as of the
date set forth on the signature page of this Agreement by and between Far East
Energy Corporation, a Nevada corporation (“Company”), and the individual or
entity whose name appears on the signature page of this Agreement (“Purchaser”).

Preliminary Statement

The Purchaser desires to purchase and the Company desires to offer and sell to
the Purchaser the number of Units (the “Units”) set forth opposite the
Purchaser’s signature on the signature page of this Agreement, with each Unit
consisting of five shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (“Company Common Stock”), and warrants (“Warrants”) to
purchase two shares of Company Common Stock (the “Warrant Shares”).

Agreement

The parties, intending to be legally bound, agree as follows:

ARTICLE 1

SALE OF UNITS

The Purchaser will purchase from the Company the number of Units at the price
per Unit in cash set forth opposite the Purchaser’s signature on the last page
of this Agreement (the total price paid for such Units, the “Total Purchase
Price”). In consideration therefor the Company agrees to issue to the Purchaser
the Shares and a certificated Warrant to purchase the Warrant Shares upon the
receipt of funds in the amount of the Total Purchase Price. The Purchaser
understands that the Company is under no obligation to sell any Units to the
Purchaser unless the Company accepts and signs this Agreement. The Purchaser
acknowledges that the Offering (defined below) is not being underwritten by the
placement agent (the “Placement Agent”) named in the Prospectus Supplement
(defined below) and that there is no minimum offering amount.

ARTICLE 2

CLOSING; DELIVERY

2.1 Closing. The closing (“Closing”) of the purchase and sale of the Units to
the Purchaser hereunder shall occur at a place and time (the “Closing Date”) to
be specified by the Company and the Placement Agent (such Closing Date to be the
third business day following the date the Prospectus Supplement is filed with
the Securities and Exchange Commission (the “Commission”) by the Company and the
date this Agreement is signed, this settlement cycle being referred to as “T+3”,
and of which the Purchaser will be notified in advance by the Placement Agent,
in accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). At the Closing, (a) the Company shall
cause the transfer agent and warrant agent to deliver to the Purchaser the
number of Shares and Warrants, respectively, that relate to the number of Units
set forth on the signature page to this Agreement registered in the name of the
Purchaser or, if so indicated on the Purchaser Questionnaire attached hereto as
Exhibit A, in the name of a nominee designated by the Purchaser and (b) the
aggregate purchase price for the Units being purchased by the Purchaser will be
delivered by or on behalf of the Purchaser to the Company.



--------------------------------------------------------------------------------

2.2 Delivery of Shares. The manner of settlement of the Shares purchased by the
Purchaser shall be determined by such Purchaser as follows (check one):

 

[            ]A.    Delivery by crediting the account of the Purchaser’s prime
broker (as specified by such Purchaser on Exhibit A annexed hereto) with the
Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(“DWAC”) system, whereby Purchaser’s prime broker shall initiate a DWAC
transaction on the Closing Date using its DTC participant identification number,
and released by Corporate Stock Transfer, Inc., the Company’s transfer agent
(the “Transfer Agent”), at the Company’s direction. NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE PURCHASER AND THE
COMPANY, THE PURCHASER SHALL:   

(I)     direct the broker-dealer at which the account or accounts to be credited
with the Shares are maintained to set up a DWAC instructing the Transfer Agent
to credit such account or accounts with the Shares, AND

  

(II)    arrange for the wire transfer on the Closing Date of the amount of funds
equal to the aggregate purchase price for the shares being purchased by the
Purchaser to the following account:

  

For Domestic Wires:

   Account Name:    Account Number:   

For International Wires:

   Bank Name:    SWIFT Code:    Routing Number:    DDA Account:    Beneficiary
Bank:    SWIFT Code:    Routing Number:    Beneficiary Information:    Account
Name:    Account Number: – OR –    [            ]B.    Delivery versus payment
(“DVP”) through DTC (i.e., on the Closing Date, the Company shall deliver Shares
registered in the Purchaser’s name and address as set forth below and released
by the Transfer Agent to the Purchaser through DTC at the Closing directly to
the account(s) at Pritchard Capital Partners, LLC (“Pritchard”), identified by
the Purchaser; upon receipt of such Shares, Pritchard shall promptly
electronically deliver such Shares to

 

2



--------------------------------------------------------------------------------

   the Purchaser, and simultaneously therewith payment shall be made by
Pritchard, as the case may be, by wire transfer to the Company). NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE PURCHASER AND
THE COMPANY, THE PURCHASER SHALL:   

(I)     NOTIFY PRITCHARD OF THE ACCOUNT OR ACCOUNTS AT PRITCHARD TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY SUCH PURCHASER, AND

  

(II)    CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT PRITCHARD TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE PURCHASER HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE PURCHASER.

IT IS THE PURCHASER’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE PURCHASER DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE PURCHASER OR THE PURCHASER MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

2.3 Delivery of Warrants. The Warrant to purchase the Warrant Shares will be
delivered to the Purchaser at the address as specified by such Purchaser on
Exhibit A within three (3) business days following the Closing Date.

ARTICLE 3

REPRESENTATIONS OF PURCHASER

3.1 Status as “Accredited Investor”. The Purchase represents and warrants that
the Purchaser is an “Accredited Investor” as such term is defined in Regulation
D promulgated under the Securities Act of 1933, as amended.

3.2 Residence. The Purchaser was offered the Units in the State listed on the
signature page hereto and acknowledges that the Purchaser’s principal residence
is in that State, and the Purchaser maintains the domicile in, and is not merely
a temporary resident of that State.

3.3 Affiliations. The Purchaser represents that, except as set forth below,
(a) it has had no position, office or other material relationship within the
past three years with the Company or persons known to it to be affiliates of the
Company, (b) it is not a Financial Industry Regulatory Authority, Inc. member or
an Associated Person (as such term is defined under the National Association of
Securities Dealer’s Membership and Registration Rules, Section 1011) as of the
Closing, and (c) neither the Purchaser nor any group of Purchasers (as
identified in a public filing made with the Commission) of which the Purchaser
is a part in connection with the Offering of the Units, acquired, or obtained
the right to acquire, 20% or more of the Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

3



--------------------------------------------------------------------------------

3.4 Disclosure. The Purchaser represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the Base Prospectus which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any Issuer Free Writing Prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement to the
Company. The Purchaser acknowledges that, prior to the delivery of this
Agreement by the Purchaser to the Company, the Purchaser has received certain
additional information regarding the Offering, including pricing information
(the “Offering Information”). Such information may be provided to the Purchaser
by any means permitted under the Act, including the Prospectus Supplement, a
free writing prospectus and oral communications.

3.5 Power; Enforceability. (a) The Purchaser has full right, power, authority
and capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (b) this Agreement
constitutes a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may violate the public policy underlying
any law, rule or regulation (including any federal or state securities law,
rule or regulation).

3.6 Conflicts. The making, execution and performance of this Agreement by the
Purchaser and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) the charter, bylaws or other
organizational documents of such Purchaser, as applicable, or (ii) any law,
order, rule, regulation, writ, injunction, judgment or decree of any court,
administrative agency, regulatory body, government or governmental agency or
body, domestic or foreign, having jurisdiction over such Purchaser or its
properties, except for any conflict, breach, violation or default which is not
reasonably likely to have a material adverse effect on such Purchaser’s
performance of its obligations hereunder or the consummation of the transactions
contemplated hereby.

3.7 Legal Advice. The Purchaser understands that nothing in this Agreement, the
Prospectus (defined below) or any other materials presented to the Purchaser in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Purchaser has consulted such legal, tax and investment
advisors and made such investigation as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Shares.

3.8 Confidential Information; Short Sales. Since the first date on which a
Placement Agent contacted the Purchaser about the Offering, the Purchaser has
not disclosed any information regarding the Offering to any third parties (other
than its legal, accounting and other advisors) and has not engaged in any
transactions involving the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities). The Purchaser
covenants that it will (i) maintain the confidentiality of all information
acquired as a result of the transactions contemplated herein and (ii) will not
engage in any purchases or sales of the securities of the Company (including
Short Sales), prior to the time that the transactions contemplated by this
Agreement are publicly disclosed. The Purchaser agrees that it will not use any
of the Shares acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws. For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges,

 

4



--------------------------------------------------------------------------------

forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

3.9 Offering. No offer by the Purchaser to buy Shares and Warrants will be
accepted and no part of the Total Purchase Price will be delivered to the
Company until the Purchaser has received the Offering Information and the
Company has accepted such offer by countersigning a copy of this Agreement, and
any such offer may be withdrawn or revoked, without obligation or commitment of
any kind, at any time prior to the Company (or Placement Agent on behalf of the
Company) sending (in writing or by electronic mail) notice of its acceptance of
such offer. An indication of interest will involve no obligation or commitment
of any kind until the Purchaser has been delivered the Offering Information and
this Agreement is accepted and countersigned by or on behalf of the Company.

ARTICLE 4

REPRESENTATIONS OF THE COMPANY

4.1 The Offering. The Company represents and warrants that the offering and sale
of the Shares and Warrants (the “Offering”) are being made pursuant to (a) an
effective Registration Statement on Form S-3 (Registration No. 333-162019) (the
“Registration Statement”) filed by the Company with the Commission, including
the Prospectus contained therein (the “Base Prospectus”), (b) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended (the “Act”)), that have been or will be
filed with the Commission and delivered to the Purchaser on or prior to the date
hereof (each an “Issuer Free Writing Prospectus”), containing certain
supplemental information regarding the Units, the terms of the Offering and the
Company, and (c) a Prospectus Supplement (the “Prospectus Supplement” and,
together with the Base Prospectus, the “Prospectus”) containing certain
supplemental information regarding the Units, terms of the Offering and the
Company that has been or will be filed with the Commission and delivered to the
Purchaser on or prior to the date hereof (or made available to the Purchaser by
the filing by the Company of an electronic version thereof with the Commission).

4.2 The Company has entered into a Placement Agency Agreement, dated December
22, 2009 (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Purchaser, which shall be a third party
beneficiary thereof. The Company represents and warrants that a true and correct
copy of the Placement Agreement is attached hereto as Exhibit B. Except with
respect to the material terms and conditions of the transactions contemplated by
this Agreement, the Placement Agreement and any other documents or agreements
contemplated hereby or thereby, the Company confirms that neither it nor any
other person acting at its request has provided the Purchaser or any other
investor or its respective agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Prospectus Supplement.

ARTICLE 5

MISCELLANEOUS

5.1 Assignment; Successors and Assigns. This Agreement may not be assigned by
either party without the prior written consent of the other party. This
Agreement and all provisions thereof shall be binding upon, inure to the benefit
of, and are enforceable by the parties hereto and their respective successors
and permitted assigns.

 

5



--------------------------------------------------------------------------------

5.2 Governing Law. This Agreement, and the provisions, rights, obligations, and
conditions set forth herein, and the legal relations between the parties hereto,
including all disputes and claims, whether arising in contract, tort, or under
statute, shall be governed by and construed in accordance with the laws of the
State of Texas without giving effect to its conflict of law provisions that
would apply any other law.

5.3 Severability. In the event that any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid, or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.

5.4 Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission or delivery via electronic mail in pdf or tiff format shall be as
effective as delivery of a manually executed counterpart hereof.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is signed and fully executed on the date
indicated below.

 

U.S.                                    [PURCHASER] Amount of Investment   (U.S.
$2.12 per Unit)     By:  

 

                                           Name:  

 

(Number of Units)   Title:  

 

  Address:  

 

   

 

   

 

  Facsimile No:  

 

  E-mail Address:  

 

This Agreement is hereby confirmed and accepted by the Company as of December
22, 2009.   FAR EAST ENERGY CORPORATION   By:  

 

  Name:  

Andrew Lai

  Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASER QUESTIONNAIRE

Pursuant to Article II of the Agreement, please provide us with the following
information:

 

1. The exact name that your Shares and Warrants are to be registered in. If
there are multiple names, please specify the amounts which are to be registered
in each name. You may use a nominee name if appropriate:

 

2. The relationship between the Purchaser and the registered holder listed in
response to item 1 above (if other than the Purchaser):

 

3. The mailing address of the registered holder listed in response to item 1
above:

 

4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:

 

5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

6. DTC Participant Number:

 

7. Name of Account at DTC Participant being credited with the Shares:

 

8. Account Number at DTC Participant being credited with the Shares: